ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a semiconductor device including the limitation “wherein one electrode of the sensor element is electrically connected to the first gate, wherein the first gate is electrically connected to one of a source and a drain of the third transistor, wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, and wherein the semiconductor layer comprises a metal oxide” in addition to other limitations recited therein.

Claims 2, 4-7, 12, and 13 are allowed by virtue of their dependency from claim 1.

Claim 3 is allowed because the prior art of record fails to disclose or suggest a semiconductor device including the limitation “wherein one electrode of the photodiode is electrically connected to the first gate, wherein one of a source and a drain of the first transistor is electrically connected to a gate of the second transistor, wherein the other of the source and the drain of the first transistor is electrically connected to the other electrode of the photodiode, and wherein the semiconductor layer comprises a metal oxide” in addition to other limitations recited therein.

Claims 14-19 are allowed by virtue of their dependency from claim 3.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a semiconductor device including the limitation “wherein one electrode of the sensor element is electrically connected to the first gate, wherein the first gate is electrically connected to one of a source and a drain of the third transistor, wherein the second gate is electrically connected to one of a source and a drain of the second transistor, wherein one of a source and a drain of the first transistor is electrically connected to an output terminal of the inverter circuit, wherein the semiconductor layer comprises a metal oxide, wherein an input terminal of the inverter circuit is an input terminal of the circuit block, and wherein the other of the source and the drain of the first transistor is an output terminal of the circuit block” in addition to other limitations recited therein.

Claims 9-11, 20, and 21 are allowed by virtue of their dependency from claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842